Citation Nr: 1412945	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Army from July 1968 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Department of Veterans Affairs Regional Office (RO) in Togus, Maine.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran suffers from bilateral tinnitus, and the Veteran's tinnitus is causally related to service. 

2.  The evidence of record shows that the Veteran suffers from a bilateral hearing loss disability and the Veteran's bilateral hearing loss is causally related to service. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain "chronic conditions," such as arthritis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Only "chronic conditions," as defined by regulation and inclusive of arthritis, can be service-connected solely on the basis of continuity of symptomatology from service to the present (irrespective of the establishment of a causal nexus between a current disability and service).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

Tinnitus

In the current case, the Veteran asserted on a February 2008 hearing loss and tinnitus questionnaire that the onset of tinnitus began after being exposed to loud noises from a "fire fight."  At a June 2008 VA examination the examiner reported that the Veteran could not recall when his tinnitus began.  However, in both instances, the Veteran asserted that his tinnitus began after his exposure to loud noises during his verified combat experience. 

With regard to the Veteran's testimony, the Board acknowledges that the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").  However, the Court has also held that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Tinnitus is a ringing in the ears, and is uniquely identifiable to the Veteran through his senses.  The Veteran is competent to report experiencing tinnitus, and this is confirmed in the June 2008 VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The examiner stated that the Veteran could not remember when he began experiencing tinnitus.  The opinion as to a diagnosis of tinnitus, which, as something that can only be perceived by the senses of the Veteran, is, in fact, something on which the Veteran is competent to report.  See Barr at 303.  With respect to etiology, the Veteran stated on a hearing loss and tinnitus questionnaire in February 2008, that the onset was after being exposed to "loud noises from fire fight." While he has attributed this to noise exposure, the Board notes that he is not competent to make an opinion on etiology, as that is something that is "medical in nature" (which would require medical expertise).  See Jandreau at 492.    

The June 2008 examiner noted that there were no indications of complaints of, or treatment for, tinnitus in the claims file.  The examiner than opined that the Veteran is "experiencing normal head noise" and that the Veteran's description of "tinnitus" is caused by other factors (i.e. age) and not likely due to military acoustic trauma.  Essentially, the opinion was based on the fact that no specific assessment of tinnitus was present in the Veteran's service treatment records.  This opinion is bare and conclusory, as the mere fact that symptoms were not documented in service is not, in itself, a sufficient supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304.

In any event, regardless of what was documented in service, the Veteran has reported that he first experienced tinnitus while in active service.  As noted, he is competent to make such a diagnosis.  Further, there is nothing in the record which would cast doubt on the Veteran's credibility.  

Accordingly, in this case, there is competent and credible evidence indicating that current bilateral tinnitus first manifested in active service.  There is no evidence of any significant probative value against this contention, and thus, the claim is granted.

Bilateral Hearing Loss

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's contentions regarding noise exposure are supported by the information contained in his DD Form 214.  The Veteran served in the Army in Vietnam and was exposed to loud noises in combat.  The Veteran alleges that he was subjected to loud noise exposure as a combat engineer exposed to mortar, weapons fire, and nearby bomb explosions.   By the nature of his occupation during service, the Board concedes that the Veteran was exposed to acoustic trauma.  The Veteran reported having trouble with his ears on his June 1975 exit examination.  Significant threshold shifts are also noted on the Veteran's hearing examinations.  The Veteran has consistently asserted that his hearing loss is related to service. 

Post-service records include a June 2008 VA examination.  The Veteran reported to the examiner that he had acoustic trauma in service as noted above.  With regard to post-service acoustic trauma the Veteran reported to the examiner that he has worked primarily in "sales."  The Board notes that this post-service occupation would not subject him to significant acoustic trauma.  An audiological examination was provided to the Veteran and pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 25, 35, 40, 50, and 65 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 15, 20, 30, 40, and 65 decibels, respectively.  Speech recognition scores were 92 percent in the right ear and 98 percent left ear.  

Thus, the Veteran meets the criteria for a current hearing loss disability in both ears.  It is noted that these findings confirm that the Veteran currently has a hearing loss disability within the meaning of 38 CFR §3.385.  

However, with regard to etiology, the June 2008 examiner stated that the Veteran's current hearing loss "is caused by other factors (i.e. age, other medical conditions) and NOT likely caused by military acoustic trauma."  The Board notes that the examiner gave an inadequate rationale for denying a link between the Veteran's service and his bilateral hearing loss.  The examiner stated that no significant change was seen when comparing enlistment with the discharge audiological data. 

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran is credible and the noise exposure he described appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

On the other hand, there is no significant threshold difference between entrance and exit examinations and the VA examiner has opined that the Veteran's hearing loss is not likely caused by his military noise exposure.

Regarding this evidence, the Board notes that the June 2008 VA examination was flawed as it provided an inadequate rationale as described above.  Simply, the opinion is based solely on a lack of documentation in the Veteran's service treatment records and there are no associated rationales supporting the reasons as to why the examiner did not feel bilateral hearing loss was related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's bilateral hearing loss had onset in service or were caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).








ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


